Title: Thomas Jefferson to Paul Hamilton, 27 September 1812
From: Jefferson, Thomas,Duffel, Henry L.
To: Hamilton, Paul


          Dear Sir Monticello. Sep. 27. 12.
          I am requested to introduce to you the bearer mr Henry L. Duffie of whom however I have no personal knolege, nor any information but thro’ the inclosed letter. the writer of it, mr Harrison of Lynchburg, is a merchant of that place, of reputation, and worthy of credit in whatever he states. knowing that certain elements of education are necessary to qualify a midshipman for his reception, I have questioned him on that head. his education has been entirely English, at an academy in his neighborhood where he has learnt the common arithmetic, vulgar & decimal fractions the extraction of the roots, and the first books of Euclid. of these things however you can satisfy yourself better by your own enquiries, praying you at the same time to accept the assurance of my high esteem & respect.
          
            Th:
            Jefferson
        